CIV.R. 53:
  Where the trial court expresses its opinion that the magistrate's voir dire of a five-year-old rape victim was inadequate to establish the victim's competence to testify at an adjudicatory hearing, the court abuses its discretion in adopting the magistrate's finding that the victim was competent.  When proper objections are made, the court must exercise independent review and must substitute its judgment for the magistrate's when the judge disagrees with it.
CRIMINAL LAW/SPEEDY TRIAL:
  Assuming constitutional right to speedy trial applies in juvenile cases, the juvenile was not deprived of his right by a nine-month pre- adjudication delay because: the juvenile failed to assert his right, two months of the delay was caused by the juvenile's failure to appear at the plea hearing, the juvenile asked for several continuances, and the delay actually benefitted the juvenile.  The five-year-old rape victim could not positively identify the juvenile as the perpetrator.